Citation Nr: 0708271	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to December 
1945.  His death occurred on December [redacted], 2003, at 
Pinckneyville Community Hospital (PCH) in Pinckneyville, 
Illinois.  The appellant in this matter is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, denying the appellant's claim of 
entitlement to dependency and indemnity compensation (DIC) on 
the basis of 38 U.S.C.A. § 1151.  Pursuant to the appellant's 
request, she was afforded a hearing before the Board, sitting 
at the RO, in July 2006.  A transcript of that proceeding is 
of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

It is contended by and on behalf of the appellant that the 
veteran died as a result of negligence on the part of VA 
medical personnel who attended him during a period of care 
initiated in October 2003 for treatment of a gastrointestinal 
bleed and resulting complications, including hypotension and 
multi-organ failure.  Allegations are advanced, to the 
effect, that VA through its medical personnel at the VA 
Medical Center (MC) in Marion, Illinois, caused or, 
alternatively, exacerbated the veteran's gastrointestinal 
bleed by its failure to undertake appropriate treatment 
measures and to ensure that the bleeding had been stopped, 
prior to untimely transfers of the veteran to PCH for 
recuperative care.  

Only a discharge summary is currently of record with respect 
to a period of hospital care of the veteran at the VAMC in 
Marion, Illinois, from October 30, 2003, to November 7, 2003, 
during which a colonoscopy was undertaken.  That period of VA 
hospitalization was followed by treatment at PCH and by 
further hospital care of the veteran at the Marion VAMC from 
November 18, 2003, to November 28, 2003, and then a return to 
PCH.  It is unclear whether complete clinical records 
compiled at PCH are on file, and while at least some VA 
inpatient records for the period beginning November 21, 2003, 
are on file, it, too, remains unclear whether complete 
clinical records as to the last VA hospitalization have been 
obtained and made a part of the claims folder.  As well, the 
basis on which the veteran was receiving medical care at PCH, 
be it by way of a VA contract for care, authorization by the 
VAMC's Medical Administrative Service, or by personal choice 
of the veteran or his family, is ambiguous.  On the basis of 
the foregoing, further evidentiary development is deemed 
advisable, prior to entry of a final appellate decision.  

Accordingly, this matter is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the appellant 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate her claim 
for DIC under the provisions of 
38 U.S.C.A. § 1151.  The appellant must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit and she must be 
advised to submit all pertinent evidence 
not already on file that is held in her 
possession.  The appellant must also be 
informed that, if requested, VA will 
assist her in obtaining relevant 
evidence, provided that she furnishes 
sufficient, identifying information and 
written authorization.  

Depending on the response received from 
the appellant any and all assistance due 
her must then be afforded.  

2.  Complete clinical records, including 
but not limited to physician orders, 
nursing notes, laboratory results, 
imaging findings, treatment records, 
progress notes, vital statistics, 
consultations, operative and procedure 
records, medication lists, discharge 
summaries, diet and nutrition 
assessments, and problem lists, relating 
to the following periods of medical care 
must be obtained for inclusion in the 
claims folder:

(a)  Hospitalization at the 
Marion VAMC from October 30, 
2003, to November 7, 2003, to 
include any records relating to 
an attempted colonoscopy;

(b)  Regular, intermediate, and 
skilled nursing care, as well 
as hospitalization, at PCH from 
November 7, 2003, to November 
18, 2003;

(c)  Hospitalization at the 
Marion VAMC from November 18, 
2003, to November 28, 2003;

(d)  Regular, intermediate, and 
skilled nursing care, as well 
as hospitalization, at PCH from 
November 28, 2003, to December 
[redacted], 2003.  

3.  The basis of the veteran's treatment 
at PCH during the period from October to 
December 2003, be it by a VA contract of 
care or by MAS authorization, or at the 
veteran's own expense, should be 
determined and evidence thereof added to 
the claims folder.  

4.  Following any additional development 
that is indicated, the appellant's DIC 
claim under 38 U.S.C.A. § 1151 must be 
readjudicated based on a review of all 
pertinent evidence and consideration of 
all pertinent legal criteria.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.





The appellant need take no action until she is notified.  She 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


